Mr. Chief Justice Hernández
delivered the opinion of the court.
On September 26 last, the Municipality of Dorado, represented by its mayor, Pedro López, filed a complaint in the office of the secretary of this court against the parish priest of said town (not mentioning his name), praying that in due time a judgment he rendered declaring a house and lot described in the complaint to he the property of the plaintiff and adjudging the defendant to restore the same and to pay $3,000 damages with interest at the legal rate, and the costs of the suit.
Having been summoned to answer the complaint, Father José Ballesteros Muñoz, the priest in charge of the parish of Dorado, filed a demurrer to the complaint alleging that this being a court of appeals and the action brought not being one between a municipality and the Roman Catholic Church, this court had no original jurisdiction to take cognizance of the case.
At the hearing both parties argued the demurrer, each making such allegations as he considered proper.
*819Let ns examine the complaint in relation to the Act of March 10, 1904, “Tó confer original jurisdiction on the Supreme Court of Porto Rico for the trial and adjudication of certain property claimed by the Roman Catholic Church in Porto Rico.”
Sections 1 and 5 of said act confer original jurisdiction on the Supreme Court of Porto Rico for the trial and adjudication of all questions now existing or which may arise between the Roman Catholic Church in Porto Rico and The People of Porto Rico or any municipality of Porto Rico affecting property rights, whether real,' personal or mixed, claimed by either party.
In the present case the Municipality of Dorado filed a complaint against the parish priest of that town claiming a certain real property, but not against the Roman Catholic Church in Porto Rico, which is represented by the Catholic bishop. This being the case, the fact that this court has no jurisdiction to try the case between the Municipality of Do-rado and its parish priest is evident and" requires no reasoning.
We shall not discuss the point as to the period within which the Municipality of Dorado may bring an action against the Roman Catholic Church in Porto Rico to recover real property, because as it did not bring such action, but one against the parish priest of said town, any discussion of that point would be of no consequence.
For the reasons stated the demurrer should be sustained and the complaint dismissed for want of jurisdiction on the part of this court, but the plaintiff is free to exercise in a competent court such rights as it may consider itself to have.

Complaint dismissed.

Justices MacLeary, wolf and Aldrey concurred.
Mr. Justice del Toro did not take part in the decision of this case.